Case 4:21-cv-00764-BRW Document 4 Filed 09/03/21 Page 1 of 2

AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT
EASTERN District of Arkansas

Case Number: 4:21-CV-764-BRW

Plaintiff:

RIO VERDE HOLDINGS LTD

Vs.

Defendant:

JAMES DAVID BURTON AND JEFFERY BURTON

For: Mr. Michael D. Barnes
WRIGHT, LINDSEY & JENNINGS LLP

Received by MYERS ATTOE Ne SERVICE to be served on JEFFERY BURTON, 5 PAMELA COURT, LITTLE ROCK, AR

72227. 1, =

Ain nic cAs— , being duly sworn, depose and say thatonthe %© day of yess 2

 

ata_:Ci3yam., executed service a delivering a true copy of the SUMMONS IN A CIVIL ACTION, REPLEVIN NOTICE,
COMPLAINT, EXHIBIT, NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE,
PLAINTIFF'S CORPORATE DISCLOSURE STATEMENT in accordance with state statutes in the manner marked below:

SANDIVIDUAL SERVICE: Served the within-named person.

() SUBSTITUTE SERVICE: By serving

as , amember of the

defendant's family at least 18 years of age where the defendant resides.

() PROXIMITY SERVICE: After making my purpose clear, | left the documents in the close proximity of the defendant by placing
them after he/she refused to receive them when | offered them to him/her.

() OTHER:

 

 

SERVICE COMPLETED ATS)\ADDRESS ABOVE _—(_) OTHER LOCATION:

() NON SERVICE: For the reason detailed in the Comments below.

COMMENTS:

 

 

 

 

 

| certify that | have no interest in the above action, am of legal age and have proper authority in the jurisdiction in which this

service was made.

\
( “OL?
County of | ( ! LoS |
7 day

of) aa vA Sworn to before me on this S
24 by the affiant who is personally known to

a E_ Ke fpeey -—

ag@zag ih

 

ge

 

ROBE expires:

KES FT 7 - 3/
& ‘SOMM.. ese 0%, -
* 4-07-2031

Eo INO. 12713950:

B. PULASKI
%%,-. COUNTY..

OT;

° °
Son ee

w.
>,

es

PROCESS SERVER # —fa
Appointed in accordance with State Statutes

MYERS ATTORNEY'S SERVICE
323 Center Street

Suite 1425

Little Rock, AR 72201

(501) 376-6266

Our Job Serial Number: 2021009988

Copyright © 1992-2021 Database Services, Inc. - Process Server's Toolbox V8.2a

UV 0U AN AAU
Case 4:21-cv-00764-BRW Document 4 Filed 09/03/21 Page 2 of 2

AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT
EASTERN District of Arkansas

Case Number: 4:21-CV-764-BRW

Plaintiff:

RIO VERDE HOLDINGS LTD

Vs.

Defendant:

JAMES DAVID BURTON AND JEFFERY BURTON

For: Mr. Michael D. Barnes
WRIGHT, LINDSEY & JENNINGS LLP

Received by MYERS ATTORNEY'S SERVIZE to be served on JAMES DAVID BURTON, 350 anon 259, NEWPORT, AR,
72112.1, NE FARLSON being duly sworn, depose and say that on the 20! day of AUGUST, 207/
at 2 :Z22Pm., executed service by delivering a true copy of the SUMMONS IN A CIVIL ACTION, REPLEVIN NOTICE,
COMPLAINT, EXHIBIT, NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE,

PLAINTIFF'S CORPORATE DISCLOSURE STATEMENT in accordance with state statutes in the manner marked below:

 

() INDIVIDUAL SERVICE: Served the within-named person.

() SUBSTITUTE SERVICE: By serving as , amember of the
youn family at least 18 years of age where the defendant resides.

(WY PROXIMITY SERVICE: After making my purpose clear, | left the documents in the close proximity of the defendant by placing
them ON GROINID Inf FRONT OF, Doo R__ after he/she refused to receive them when I offered them to him/her.

() OTHER:

 

 

SERVICE COMPLETED AT: ( ) ADDRESS ABOVE ( ) OTHER LOCATION:

 

() NON SERVICE: For the reason detailed in the Comments below.

COMMENTS: AT /7eS7 NWO OnE ita) ANE. TAE fogR SO £ wange2 it My CAR .
NN HES LATE EF SAY fe MAR! WALKING IWSIDE THE Han, FATED ALAS By Keen
ON Front Pook | THE Maal CAME 072 View) AbD) BELAK CHAS So AT ME FIA) INSIDE THE HOUSE
STATING my CAR IS IN HS DLNIEWAY Aap Tat AMA TEAASSWI6 .§ EF Help UP THE
DOCLUIVENTS ANID STATED ITY WERTTTY ARID WY PUREE 12 SERVE THESE _COIRT DRIANEI UTS TO
THE DEFENDANT THAIS MAK weed We TELL MIE HIS MARIE OR AnBUGT2 THE DIE .

| certify that | have no interest in the above action, am of legal age and have proper authority in the jurisdiction in which this
service was made.

I WAS WSSRUCTED TE SERVE BY fRIMITY «

County of | (ese LELLO g 2

2
SPRICA and Sworn to before me on this J | day proXcok out #

of fe 3 20C4 by the affiant who is personally known to Appointed in accordance with State Statutes

Lp vat MYERS ATTORNEY'S SERVICE
lax] 323 Center Street

<& NOTARY PUBLIC

  

 

Suite 1425
Little Rock, AR 72201
U oe . 3 7
on pb begin expires: | (501) 376-6266
eee, ST
S& COMM. EXP. 2% Lt Our Job Serial Number: 2021009989
FY 4-07-2031 &
= te : No. 427 43950: Pe = Copyright © 1992-2021 Database Services, Inc. - Process Server's Toolbox V8.2a
= - © =
e eS

—— bs - > Go
44". COUNTY Ss
a Takes

HT” Ramey ag ae

li
